Citation Nr: 1820091	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an earlier effective date prior to November 30, 2009, for the grant of service connection for Parkinson's disease.

2. Entitlement to an earlier effective date prior to August 1, 2012, for the grant of an initial separate disability rating for speech changes, secondary to service-connected Parkinson's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim for service connection for Parkinson's disease within his first year of discharge from service; or prior to November 30, 2009.

2.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran has suffered from speech changes since November 30, 2009.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than November 30, 2009, for the award of service connection for Parkinson's disease is denied.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2017).

2.  An effective date of November 30, 2009, but no earlier, for the grant of a 30 percent disability rating for speech changes, secondary to service-connected Parkinson's disease is granted.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim; a claim reopened after final disallowance; or a claim for increase, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1).

In the instant case, there was no formal or informal claim for service connection prior to November 30, 2009.  Service connection for Parkinson's was granted in an February 2011 rating decision, because Parkinson's disease had recently been added to the list of diseases that are presumptively due to exposure to herbicide agents, effective August 31, 2010.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. U.S. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(3) applies to claims filed within one year from the date of separation from service, which did not occur in this case.  See 38 C.F.R. § 3.816(c)(2),(3).

A. Parkinson's Disease

The Veteran requests an effective date prior to November 30, 2009, for the grant of service connection for Parkinson disease.

In a February 2011 rating decision, the AOJ granted service connection for Parkinson's disease with an effective date of November 30, 2009-the date the Veteran's claim was received.  In a January 2013 rating decision, the RO increased the Veteran's disability rating for Parkinson's disease.  The Veteran filed a July 2013 Notice of Disagreement indicating that his Parkinson's disease should have an entitlement date in 1998 when he was diagnosed.

The Veteran did not file any claims as to Parkinson's disease, within a year of his October 1968 discharge.  Indeed, the Veteran did not provide any kind of statement to VA that could be construed as either a formal or informal claim for benefits until November 2009.  As such, an effective date from service or the day after service is not possible.

The Board has considered the Veteran's contention that "1998" should be the effective date of his award of service connection for Parkinson's disease because that was he was first diagnosed with Parkinson's disease.  Although the Board is sympathetic to the Veteran's claim, it cannot find legal merit in that argument. 

As noted above, the Veteran's first claim for service connection for Parkinson's disease was received by VA on November 30, 2009.  Prior to this date, the Veteran had not provided any kind of statement to VA that could be construed as either a formal or informal claim for Parkinson's disease.  As such, an effective date prior to that time is not possible.

VA added Parkinson's disease to the disabilities listed in 38 C.F.R. § 3.309(e) that are presumptively related to herbicide exposure effective August 31, 2010.  75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  The Veteran did not file a claim prior to November 30, 2009.  The November 2009 claim was received by VA between May 3, 1989, and the effective date of the regulation establishing the presumption of service connection for Parkinson's disease.  The effective date of the award in this case is thus the later of the date the claim was received and the date disability arose.  As the later of those dates in this case is November 30, 2009, an effective date prior to November 30, 2009, for service connection for Parkinson's disease is not warranted as a matter of law.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Speech changes, secondary to service-connected Parkinson's disease.

The Veteran contends that an effective date of November 30, 2009, for the grant of service connection for speech changes, secondary to service-connected Parkinson's disease is warranted.  The Board agrees.  

The Veteran's claim for service connection for Parkinson's disease was received on November 30, 2009.  The Veteran's claim for speech changes, secondary to service-connected Parkinson's disease is a downstream issue from the claim of entitlement to service connection for Parkinson's disease.  Further, resolving all doubt in favor of the Veteran, the evidence shows that he has experienced speech changes as a result of his service-connected Parkinson's disease since November 30, 2009. 

As noted above, the Board finds no communication prior to November 30, 2009, that may be considered a formal or informal claim for Parkinson's disease or speech changes.  Thus, under law, the earliest effective date for the grant of service connection for speech changes, secondary to service-connected Parkinson's disease, is November 30, 2009, the date of receipt of the Veteran's claim of entitlement to service connection for Parkinson's disease. 

The Board notes that a March 2008 private neuropsychological reevaluation notes that the Veteran's expressive language skills were "somewhat variable."  Further, this reevaluation notes an indication of speech difficulties found by the Veteran's VA physician during a March 2008 medical evaluation.

A February 2010 VA examination found no objective evidence of a speech impediment.  Finally, in an August 2010 VA examination, the examiner reported moderate speech changes in the Veteran. 

Upon review of the evidence of record, the Board finds that there is no evidence that the Veteran's speech changes just suddenly appeared on the date of the August 1, 2012 examination.  To the contrary, the evidence shows that the Veteran has experienced speech difficulties as far back as March 2008.  In Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that an "effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested" (citing DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1997) (noting that for increased ratings claims, section 5110(b)(2) requires VA to "review all the evidence of record").

Although the Board recognizes that the February 2010 VA examiner found no objective evidence of speech changes, given the other clinical findings, the evidence is in relative equipoise as to whether the Veteran has experienced speech changes warranting a separate 30 percent rating beginning November 30, 2009.  

Resolving reasonable doubt in favor of the Veteran, entitlement to a separate compensable initial rating for speech changes secondary to service-connected Parkinson's disease under DC 6516 is warranted from November 30, 2009-the date the Veteran filed his claim for service connection for Parkinson's disease.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an earlier effective date prior to November 30, 2009, for Parkinson's disease is denied.

Entitlement to an earlier effective date of November 30, 2009, for speech changes, secondary to service-connected Parkinson's disease is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


